          Case 1:20-cv-00480-JEJ Document 48 Filed 04/03/20 Page 1 of 5



DJF:jms

                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BHARATKUMAR G. THAKKER, :
et al.,                        : NO. 1:CV-20-0480
        Petitioner-Plaintiffs  :
                               : (Jones, J.)
               v.              :
                               :
CLAIR DOLL, in his official    :
Capacity as Warden of York     :
County Prison, et al.,         :
        Respondents-Defendants : (Filed Electronically)


          UNOPPOSED MOTION TO EXCEED PAGE LIMITATION

      Respondents-Defendants respectfully request the Court to permit them to

exceed the fifteen-page, 5,000 word limit as provided in M.D. Pa. Local Rule 7.8 in

filing Respondents’-Defendants’ Brief in Opposition to Permanent Injunction. In

support thereof, Respondents-Defendants aver the following:

1.    Petitioners, Bharatkumar G. Thakker, Adebodun Adebomi Idowu, Courtney

      Stubbs, Rigoberto Gomez-Hernandez, Rodolfo Agustin Juarez-Juarez,

      Meiling Lin, Henry Pratt, Jean Herdy Christy Augustin, Mayowa Abayomi

      Oyediran, Agus Prajoga, Mansyur, Catalino Domingo Gomez-Lopez, and

      Dexter Anthony Hillocks, were detainees of the Immigration and Customs

      Enforcement (ICE), previously housed at the Pike County Correctional

      Facility, in Lords Valley, Pennsylvania; York County Prison, in York,
       Case 1:20-cv-00480-JEJ Document 48 Filed 04/03/20 Page 2 of 5



     Pennsylvania; or Clinton County Correctional Facility, in McElhattan,

     Pennsylvania – collectively “Petitioners”.

2.   On March 24, 2020, Petitioners, through counsel, filed a Petition for Writ of

     Habeas Corpus (docketed as a Complaint), and on March 25, 2020, a Motion

     for Temporary Restraining Order and/or Preliminary Injunction with a

     supporting brief. (Doc. 1, Pet.; Doc. 10, Motion; Doc. 12, Memo of Law in

     Support of TRO Motion.)

3.   As relief, Petitioners seeks a writ of habeas corpus, or an injunction, or

     declaratory relief finding their detention violates due process and ordering

     their release. (Id.)

4.   On March 25, 2020, this Court issued an Order directing Respondents to file

     a brief in response to Petitioners’ TRO “before the opening of business on

     Monday, March 30, 2020.” (Doc. 14, Order).

5.   On March 29, 2020, Respondents filed a Brief in Opposition to Petitioners’

     Motion for Temporary Restraining Order and/or Preliminary Injunction.

     (Doc. 35, Opp’n.)

6.   On March 31, 2020, this Court granted Petitioners’ request for a temporary

     restraining order and released ten detainees on their own recognizance. (Doc.

     47, Order.)
        Case 1:20-cv-00480-JEJ Document 48 Filed 04/03/20 Page 3 of 5



7.    The March 31, 2020 Order further directed Petitioners’ to show cause by April

      7, 2020, at noon why the TRO should not be converted to a Preliminary

      Injunction. (Id.)

8.    Respondents will prepare a brief in opposition that addresses various aspects

      of each Petitioner’s immigration history, updated conditions at each detention

      facility, ICE preparedness plans for infectious disease, and arguments

      controverting the Court’s findings on the constitutional aspects of Petitioners’

      challenges to their detention.

9.    In order to demonstrate all of the aforementioned defenses and the underlying

      facts relevant to each of Petitioners’ claims, it is necessary for Respondents to

      exceed the fifteen-page, 5,000-word limit of Local Rule 7.8.

10.   Pursuant to Local Rule 7.8 authorization to exceed the limitations must be

      filed two working days prior to the due date of the brief –in this case, by April

      3, 2020. Local Rule 7.8(b)(3).

11.   The undersigned requests this Court allow their opposition brief to be 50

      pages; however, it is expected the brief will likely be much less.

12.   Petitioners will not be prejudiced in granting this motion; indeed, granting this

      motion should assist them in understanding all of the defenses presented to

      oppose their motion.
         Case 1:20-cv-00480-JEJ Document 48 Filed 04/03/20 Page 4 of 5



13.   Petitioners’ counsel concurs in this request. As such, Respondents are not

      required to file a brief in support of this motion.


      WHEREFORE, Respondents ask the court to grant them leave to file a brief

in opposition to Petitioners’ motion that exceeds the page limit and word count set

forth in the local rules, not to exceed 50 pages, and likely less.

                                               Respectfully submitted,

                                               DAVID J. FREED
                                               United States Attorney


                                               s/Joanne M. Sanderson
                                               Joanne M. Sanderson
                                               Assistant U.S. Attorney
                                               PA 315327
                                               228 Walnut Street
                                               Harrisburg, PA 17101
                                               Joanne.Sanderson@usdoj.gov
                                               Phone: 717-221-4482
                                               Fax: 717-221-4493
Date: April 3, 2020
          Case 1:20-cv-00480-JEJ Document 48 Filed 04/03/20 Page 5 of 5



DJF:jms

                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BHARATKUMAR G. THAKKER, :
et al.,                        : NO. 1:CV-20-0480
        Petitioner-Plaintiffs  :
                               : (Jones, J.)
               v.              :
                               :
CLAIR DOLL, in his official    :
Capacity as Warden of York     :
County Prison, et al.,         :
        Respondents-Defendants : (Filed Electronically)

                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she is an employee in the Office of the
United States Attorney for the Middle District of Pennsylvania and is a person of
such age and discretion as to be competent to serve papers.

       That on April 3, 2020, she served a copy of the attached
         UNOPPOSED MOTION TO EXCEED PAGE LIMITATION
by electronic service pursuant to Local Rule 5.7 and Standing Order 04-6, ¶12.2 to
the following individual(s):

Addressees:
 Witold J. Walczak          Carla G Graff                  Erika Nyborg-Burch
 vwalczak@aclupa.org        carla.graff@dechert.com        enyborg-burch@aclupa.org
 Muneeba S Talukder         Thomas James Miller            Vanessa L. Stine
 mtalukder@aclupa.org       thomas.miller@dechert.com      vstine@aclupa.org
 Will W. Sachse             David C Fathi                  Eunice H Cho
 will.sachse@dechert.com     dfathi@aclu.org               echo@aclu.org
 Michael Tan                Omar C. Jadwat                 Kelly A Krellner
 mtan@aclu.org              ojadwat@aclu.org               Kelly.Krellner@dechert.com

                                             s/Joanne M. Sanderson
                                             Joanne M. Sanderson
                                             Assistant United States Attorney
